Citation Nr: 0312179	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for ovarian cysts.  

2.  Entitlement to an initial rating greater than 10 percent 
for DeQuervain's disease of the left wrist.  

3.  Entitlement to an initial rating greater than 10 percent 
for DeQuervain's disease of the right wrist.  

4.  Entitlement to an initial rating greater than 10 percent 
for acne vulgaris.  

5.  Entitlement to a compensable rating for tinea pedis with 
onychomycosis.  

6.  Entitlement to an initial compensable initial rating for 
fibrocystic breast disease.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

8.  Entitlement to an effective date earlier than December 9, 
1996, for service connection for fibrocystic breast disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1977 to April 1981 and 
from January 1981 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

Further, VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In this case, the record does not reflect that the RO has 
made any attempt to notify the veteran of the provisions and 
requirements of the VCAA or who bears the burden of producing 
evidence to substantiate her claims.  

In addition, subsequent to the RO's most recent consideration 
of the veteran's claim for an increased rating for her acne, 
VA adopted revised criteria for evaluating skin disabilities.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such instances, an appellant's 
claim must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the appellant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Further, VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  

Further, the Board believes that the dermatological 
examination reports that are of record do not provide 
adequate clinical findings to evaluate the veteran's skin 
disability under the revised criteria.  

Moreover, the Board notes that a rating decision in December 
1998 granted service connection for fibrocystic breast 
disease.  That decision assigned a noncompensable rating for 
the disability, effective from December 9, 1996.  
Subsequently, the veteran perfected an appeal concerning the 
rating issue.  But in a VA Form 9, received in September 
1999, she also disagreed with the effective date that was 
assigned for service connection.  The RO has not issued a 
statement of the case regarding the effective date issue.  

The United States Court of Appeals for Veterans Claims has 
held that when the Board determines that a notice of 
disagreement has been received concerning issues that were 
addressed in a rating decision and no action has been taken 
in regard thereto, a Remand is required to direct that the 
veteran and her representative be furnished a statement of 
the case as to those issues.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, the RO should issue a statement of 
the case regarding the issue concerning an earlier effective 
date for service connection for fibrocystic breast disease.  

Under these circumstances, the Board finds that the case must 
be REMANDED to the RO for the following actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her appealed 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
letter should include notice as to the 
specific types of evidence that would 
help establish her claim for an effective 
date earlier than December 9, 1996, for 
service connection for fibrocystic breast 
disease and should indicate to her which 
evidence she is responsible for obtaining 
and which evidence VA will obtain for 
her.  In addition, the RO should furnish 
the veteran with a copy of the revised 
criteria for evaluating skin disorders.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated her since February 2002 for any 
of the disabilities whose claims are on 
appeal.  The RO should request copies of 
the records of all treatment indicated by 
the veteran.  All records received should 
be associated with the claims file.  

3.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for a dermatological examination.  
The claims file and a copy of the revised 
criteria for evaluating skin disorders 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated special tests 
should be accomplished.  The examiner's 
report should describe in detail all 
pertinent complaints and clinical 
findings regarding the veteran's acne 
vulgaris.  In particular, the examiner 
should describe the appearance of the 
disability in terms of the revised rating 
criteria.  

4.  Upon completion of all requested 
development, the RO should again consider 
all of the veteran's claims.  If action 
taken as to any claim remains adverse to 
the veteran, she and her accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

5.  Finally, the RO should furnish the 
veteran and her accredited representative 
with a statement of the case concerning 
the issue of an effective date earlier 
than December 9, 1996, for service 
connection for fibrocystic breast 
disease.  If she or her representative 
files a timely substantive appeal as to 
that issue, then the RO should certify 
that issue to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



